DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 7/31/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-16 are currently pending.
Claims 1-16 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11238444 in view of United States Patent Application Publication No. 20070022058 to Labrou.
‘444 does not explicitly teach, but Labrou teaches:
providing, by a merchant computing device, a code representative of payment information to a user computing device to initiate a payment with the user computing device; (Fig 8, [0119]-[0121], “The POS 103 generates a local message via a short-range communication 210 to the phone 104, called the T-Info that contains the transaction ID, the amount and the POS ID. The customer starts the mobile POS application 109. The phone 104 receives the local message from the POS 103 and decodes the data. The user is asked to approve the transaction by entering the PIN. The Phone 104 generates a C-View message 402 containing a full UPTF message for the transaction. The phone sends the C-View message 402 via the cellular network 211 to the STS 120.”)
verifying, by the user computing device, the code using a user authentication method, wherein the verification initiates the payment; ([0032]-[0033], “Essentially the UPTF offers a vessel, which is able to securely carry the individual views of a transaction agreement, in this case a mobile device POS authenticable transaction (collectively referred to as a mobile device POS transaction), from each party involved in the transaction to a trusted third party for verification, using a communication network which may comprise insecure segments, such as wireless Internet, mobile telephone network or cellular links, short-range communication methods. In FIG. 2, the UPTF SAS protocol encrypts/decrypts a transaction message using a symmetric, secret-key 352.sub.c,m approach where the secret key 352.sub.c,m is producible only by an individual party's mobile device 104 and a trusted third party (e.g., implemented as STS 120) and without transmission of the secret key among the parties. In other words, the UPTF SAS provides an implicit user authentication, because decryption by a trusted third party, such as STS 120, of a sending party's encrypted message, authenticates the sending party.”)
One of ordinary skill in the art would have recognized that applying the known technique of Labrou to the known invention of ‘444 would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cryptography features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to provide, by a merchant computing device, a code representative of payment information, such as real-time cryptocurrency backed payment information, to a user computing device to initiate a payment, such as a real-time cryptocurrency backed payment, with the user computing device, and verify, by the user computing device, the code using a user authentication method, wherein the verification initiates the payment, results in an improved invention because applying said technique ensures that both the user and the merchant are verified and can be trusted before initiating payment, thus improving the overall security of the invention.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 9, the limitation “providing, by a merchant computing device of a cryptocurrency collateral system, a code representative of real-time cryptocurrency backed payment information to a user computing device of the cryptocurrency collateral system to initiate a real-time cryptocurrency backed payment with the user computing device; verifying, by the user computing device, the code using a user authentication method, wherein the verification initiates the real-time cryptocurrency backed payment" fails to comply with the written description requirement. Specifically, the Specification does not sufficiently disclose the computer/algorithm required to perform the claimed function of verifying, by the user computing device, the code using a user authentication method. The Specification merely states that when two portions of a bar code are in close proximity, conveyance is initiated ([0054]). There is no description of how the function of verifying the code using a user authentication method by the user computing device is accomplished in sufficient detail. See MPEP 2161.01(I): (“When examining computer implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.… If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”).
By virtue of their dependence, the dependent claims are similarly rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. 2021048056 to Capkun in view of United States Patent Application Publication No. 20070022058 to Labrou and United States Patent No. 11423398 to Mullins.

As per claims 1, 9, Capkun teaches: 
A method comprising: initiating, by a user computing device of a cryptocurrency collateral system, a payment with a merchant computing device of the cryptocurrency collateral system, wherein the user computing device provides a first cryptocurrency to use in the real-time cryptocurrency backed payment, ([0015], “According to the invention, these aims are achieved by means of a data processing and telecommunication system for executing transactions, wherein the system includes a decentralized blockchain operable as a ledger for storing transactions between a merchant and a customer, a plurality of customer devices and a plurality of merchant devices all operable to communicate over the communication system, and a storage and computational module operable as an Arbiter for executing smart contracts, each customer devices being operable to cause a customer collateral to be controlled by said Arbiter, each customer device being further operable to send an intent to a merchant device, the merchant devices being programmed to execute the transaction after a verification of the customer collateral deposited by a customer having sent such an intent, but before the corresponding transaction is stored in said blockchain, each customer device being further operable to send to said Arbiter a transaction, the merchant devices being further arranged for storing accepted transactions to said blockchain, the smart contract being programmed for forwarding the value of the transaction to the merchant once the transaction is added to the blockchain respectively for recovering that value from the customer’s collateral if a pending transaction does not get stored on the blockchain.”)
facilitating, by a network computing device, locking an amount of collateral cryptocurrency required to back the real-time cryptocurrency backed payment; ([0015], [0035]-[0036], “In one preferred embodiment, the collaterals cover all of the authorized customer's purchases. In another embodiment, at least some customers, for example customers with good reputation or who have been honest for years, are allowed to spend more than their collaterals.”)
instantly providing, by the network computing device, an amount of the desired currency to the merchant computing device to complete the real-time cryptocurrency backed payment; ([0015], “the smart contract being programmed for forwarding the value of the transaction to the merchant”)
when receipt of an amount of the first cryptocurrency from the user computing device to cover the real-time cryptocurrency backed payment is confirmed by the network computing device: releasing, by the network computing device, the amount of the collateral cryptocurrency. ([0015], By definition, collateral is released when the guaranteed transaction is executed)
Capkun does not explicitly teach, but Labrou teaches:
providing, by a merchant computing device, a code representative of payment information to a user computing device to initiate a payment with the user computing device; (Fig 8, [0119]-[0121], “The POS 103 generates a local message via a short-range communication 210 to the phone 104, called the T-Info that contains the transaction ID, the amount and the POS ID. The customer starts the mobile POS application 109. The phone 104 receives the local message from the POS 103 and decodes the data. The user is asked to approve the transaction by entering the PIN. The Phone 104 generates a C-View message 402 containing a full UPTF message for the transaction. The phone sends the C-View message 402 via the cellular network 211 to the STS 120.”)
verifying, by the user computing device, the code using a user authentication method, wherein the verification initiates the payment; ([0032]-[0033], “Essentially the UPTF offers a vessel, which is able to securely carry the individual views of a transaction agreement, in this case a mobile device POS authenticable transaction (collectively referred to as a mobile device POS transaction), from each party involved in the transaction to a trusted third party for verification, using a communication network which may comprise insecure segments, such as wireless Internet, mobile telephone network or cellular links, short-range communication methods. In FIG. 2, the UPTF SAS protocol encrypts/decrypts a transaction message using a symmetric, secret-key 352.sub.c,m approach where the secret key 352.sub.c,m is producible only by an individual party's mobile device 104 and a trusted third party (e.g., implemented as STS 120) and without transmission of the secret key among the parties. In other words, the UPTF SAS provides an implicit user authentication, because decryption by a trusted third party, such as STS 120, of a sending party's encrypted message, authenticates the sending party.”)
One of ordinary skill in the art would have recognized that applying the known technique of Labrou to the known invention of Capkun would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cryptography features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to provide, by a merchant computing device, a code representative of payment information, such as real-time cryptocurrency backed payment information, to a user computing device to initiate a payment, such as a real-time cryptocurrency backed payment, with the user computing device, and verify, by the user computing device, the code using a user authentication method, wherein the verification initiates the payment, results in an improved invention because applying said technique ensures that both the user and the merchant are verified and can be trusted before initiating payment, thus improving the overall security of the invention.
Capkun as modified does not explicitly teach, but Mullins teaches:
wherein the merchant computing device accepts a desired fiat currency; (col 7 lines 27-34, “According to an implementation of the present subject matter, the customers and merchants may send and receive payments in virtual currencies via the payment service for purchase of items or a selected set of items. In another implementation, the customers send payments in virtual currencies via the payment service, while the payment service converts a first virtual currency into another virtual currency or a fiat currency of merchant's choice.”)
One of ordinary skill in the art would have recognized that applying the known technique of Mullins to the known invention of Capkun as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such currency exchange features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the real-time cryptocurrency backed payment wherein the merchant computing device accepts a desired fiat currency results in an improved invention because applying said technique ensures that the merchant receives currency of their choice despite the currency being sent by the user, thus improving the overall usability of the invention.
As per claims 2, 10¸ Capkun teaches:
wherein the user computing device stores the first cryptocurrency in a digital wallet associated with the network computing device. ([0015]) 
As per claims 3, 11¸ Capkun teaches:
wherein the merchant computing device is associated with the network computing device; ([0015], The merchant computing device interacts and communicates with the network computing device.)
As per claims 4, 12¸ Capkun teaches:
wherein the network computing device determines the amount of the collateral cryptocurrency based on one or more of: characteristics of the real-time cryptocurrency backed payment; characteristics of the user computing device; characteristics of the merchant computing device; and characteristics of the collateral cryptocurrency. ([0035]-[0036])
As per claims 5, 13¸ Labrou teaches:
when the user computing device does not verify the code representative of the payment information: terminating, by the network computing device, the initiation of the payment. ([0032]-[0033], If user authentication is not completed, the payment transaction never occurs.)
As per claims 6, 14¸ Capkun teaches:
sending, by the network computing device, the amount of the desired currency to a merchant banking computing device associated with the merchant computing device for deposit therein. (col 5 lines 30-47, “Generally, when a customer and a merchant enter into an electronic payment transaction, the transaction is processed by electronically transferring funds from a financial account associated with the customer to a financial account associated with the merchant. As such, the payment processing service 126 may communicate with one or more computing devices of a payment card network 140 (or “card payment network”), e.g., MasterCard®, VISA®, over network(s) 110 to conduct financial transactions electronically. Payment processing service 126 may also communicate with one or more computing devices of one or more banks, processing/acquiring services, or the like over the network 110. For example, payment processing service 126 may communicate with an acquiring bank, and/or an issuing bank, and/or a bank maintaining customer accounts for electronic payments. Payment processing service 126 may also communicate with, or access customer and merchant accounts maintained by payment service 108.”)
As per claims 7, 15¸ Capkun teaches:
when receipt of the amount of the first cryptocurrency from the user computing device is not confirmed by the network computing device: using, by the network computing device, the amount of the collateral cryptocurrency to cover the real-time cryptocurrency backed payment. ([0062], “According to one aspect, customer collaterals are held by a smart contract stored in and executed by the Blockchain. This smart contract is called Arbiter and enable merchants to safely accept payments before a transaction reaches finality on the chain. If a pending transaction does not get confirmed on the chain (for example in case of double spending attack), the victim merchant can recover the lost funds from the customer’s collateral.”)
As per claims 8, 16¸ Capkun teaches:
wherein the user computing device stores collateral cryptocurrency for backing real-time cryptocurrency backed payments in a smart contract associated with the network computing device. ([0015])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 20210090166 to Bayne discloses a system and method to provide for acquiring a cryptocurrency via an exchange. A cryptocurrency owner's financial transaction is completed by another in exchange for an amount of cryptocurrency equal to the cost of completing the financial transaction, plus a premium, when the financial transaction cannot be paid for using the cryptocurrency owner's cryptocurrency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619